USCA11 Case: 21-12975      Date Filed: 05/03/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12975
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARCO ANTONIO GUERRERO RENGIFO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:17-cr-00448-MSS-CPT-1
                    ____________________
USCA11 Case: 21-12975        Date Filed: 05/03/2022     Page: 2 of 2




2                      Opinion of the Court                21-12975


Before WILLIAM PRYOR, Chief Judge, JORDAN, and NEWSOM,
Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily); United States v. Boyd, 975 F.3d 1185, 1190, 1192
(11th Cir. 2020) (sentence appeal waiver was knowing and volun-
tary where district court specifically questioned defendant about
the waiver during the plea colloquy).